United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1441
                                    ___________

Pamela Rhodes,                           *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Arkansas State University,               *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: August 4, 2010
                                 Filed: August 11, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Pamela Rhodes appeals the district court’s1 adverse grant of summary judgment
in her employment-discrimination action against Arkansas State University. After
careful de novo review, see Hannoon v. Fawn Eng’g Corp., 324 F.3d 1041, 1045 (8th
Cir. 2003), we find no error in the district court’s order, see id. at 1048 (elements of
harassment claim); Box v. Principi, 442 F.3d 692, 696 (8th Cir. 2006) (elements of
race-discrimination and retaliation claims). Accordingly, we affirm. See 8th Cir. R.
47B. We deny appellee’s pending motion as moot.
                       ______________________________

      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.